Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first…base sides" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “and wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state, the plane is parallel to the flat base of the blister pill package”.  The Applicants are claiming the structure of the apparatus in terms of the unclaimed blister package, it is not clear what plane the structure must have in order to be parallel to the blister package.  If for example, the back of the blister package was angled, would the tool be required to be slanted as well to anticipate the claimed language?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3807046
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igyarto et al. (U.S. Patent 3,807,046), herein referred to as Igyarto.  In regards to claim 1, Igyarto discloses a hand-held cutting tool for opening a blister of a blister pill pack to enable user access to one or more pills inside the blister, the hand-held cutting tool comprising: a handle comprising: a first arm (carrier 12) having a first proximal end (back half of the arm) and a first distal end(front half of the arm); a second arm (base 11) having a second proximal end and a second distal end; and a connecting portion (e.g. 21, 22, 23) extending from the first and second proximal ends of the respective first and second arms(11/12), wherein the first and second arms extend from the connecting portion to the respective first and second distal ends (front halves of the arms), and wherein the connecting portion (21-23) is configured to maintain spatial separation between the first and second proximal ends (via spring 15); an anvil (tube retaining means 18) extending from the first distal end of the first arm (12); and a blade (13) extending from the second distal end of the second arm (11), the blade comprising a cutting edge (v-shaped edge) facing the anvil (18); wherein the first and second arms (11/12) are configured to move between: a closed state comprising: the first and second distal ends moved all the way towards each other (fig. 2); and the cutting edge(edge of 13) facing, and adjacent to, the anvil (18); and an open state comprising (dashed lines of Fig. 2): the first and second distal ends moved out of the closed state; and the cutting edge (13) facing, and spatially separated from, the anvil (18); and wherein, when the first and second arms (11/1) are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state (e.g. tube T; fig. 2), the cutting edge is configured to puncture and cut the blister open (capable of; no claimed structural difference) to enable user access to one or more pills inside the blister.
	In regards to claim 2, Igyarto discloses wherein the cutting edge comprises an edge point (tip of the v) configured to puncture the blister when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state.
In regards to claim 3, Igyarto discloses wherein the cutting edge further comprises: a proximal edge portion; and a distal edge portion; wherein the edge point extends from the proximal and distal edge portions such that the edge point is closer to the anvil than the proximal and distal edge portions (v-shaped) when the first and second arms are in the open state; wherein the edge point is located between the proximal and distal edge portions, the distal edge portion extending from the edge point towards a third distal end of the blade, and the proximal edge portion extending from the edge point towards the second arm; and wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state, the cutting edge is configured to puncture the blister with the edge point and then cut the blister with the proximal and distal edge portions (see fig. 2).
In regards to claim 4, Igyarto discloses wherein the distal and proximal edge portions extend linearly away from the edge point such that distances from the distal and proximal edge portions to the anvil linearly increase away from the edge point (v-shaped).
In regards to claim 15, Igyarto discloses wherein the anvil further comprises a first surface (v-shaped recess 36) facing the cutting edge (v-shaped edge of 13); wherein the first surface is curved (36) and has a concavity facing the cutting edge of the blade (13); wherein, when the first and second arms are in the closed state(fig. 5), an entire length of the cutting edge (13) is adjacent to the anvil (35) such that the cutting edge (13) is shielded by the anvil (35); wherein the second base side of the anvil (inside facing the blade) comprises a recessed area (concavity 36 alternatively between bosses 35 and 35 ) configured to receive the edge point of the blade (edge of 13) when the first and second arms are in the closed state (fig. 5); and wherein the anvil further comprises a stop element (upper surface 37) extending toward the second arm (12), the stop element configured to abut and stop the blister when the blister is inserted between the anvil (35) and the blade (13).

In regards to claim 16, the modified device of Igyarto discloses wherein the third distal end (top end) of the blade is blunted.
In regards to claim 17, Igyarto discloses wherein the first (12) and second (11) arms are configured to move between the open and closed states (fig. 2) within a plane  defined by the first and second arms (as shown in Figure 2); wherein the blade and the anvil are positioned, and configured to move, within or parallel to the plane when the first and second arms are moved between the open and closed states; and wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state, the plane is parallel to the flat base of the blister pill package (fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Igyarto et al. (U.S. Patent 3,807,046), herein referred to as Igyarto in view of Casebolt et al. (U.S. Patent 5,125,158), herein referred to as Casebolt. 
In regards to claim 5 and 13, Igyarto discloses wherein the blade further comprises: a first base side (back side) that is flat; and a beveled side (front side/edge) opposite the first base side, wherein the bevel side comprises a bevel that angles down to the first base side to form the cutting edge.  To the extent that it can be argued, that the limitations infer that the entire back of the base side is flat without a bevel, attention is further directed to the Casembolt tube cutting tool.  Casebolt discloses in a first embodiment, a sliding cutting blade 40 that engages an anvil 24 to sever the tube, wherein the blade has a dual beveled edge, as similarly disclosed by Igyarto.  In a second embodiment, per Figure 7, Casebolt discloses that the blade can alternatively has a single beveled edge and a non-beveled flat back.  Casebolt details that “The cutting blade 92 tends to give a cleaner and less deformed transverse cut using this embodiment” (see col. 9, lines 59-66).  As both Casebolt and Igyarto are both concerned with severing tubing utilizing a moving v-shaped blade and a cooperating anvil, and as disclosed by Casebolt, that a single beveled surface can create a cleaner cut, it would have been obvious to one having ordinary skill in the art to have modified the blade profile to Igyarto to only have a singular beveled edge instead of two beveled edges to adapt the cutting tool to create a better cut depending on the workpiece being severed. 
In regards to claim 6, the modified device of Igyarto discloses wherein the third distal end (top end) of the blade is blunted.
In regards to claim 7 and 14, the modified device of Igyarto discloses wherein the anvil  (36) comprises a second base side (inside surface) that is flat (smooth surface); wherein the first base side (front side) of the blade is flush with the second base side of the anvil when the first and second arms are in the closed state (see fig. 5; the front of the blade and back of the anvil engage); wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge, the first base side of the blade and the second base side of the anvil are configured to be placed flat against a flat base of the blister pill package; wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state, the cutting edge is configured to puncture and cut the blister open in a base region of the blister such that the cutting edge (13) is advanced between the one or more pills and the flat base; and wherein the blister extends from the flat base of the blister pill pack and the base region is next to the flat base.
In regards to claim 8, the modified device of Igyarto discloses wherein the anvil further comprises a first surface (v-shaped recess 36) facing the cutting edge (v-shaped edge of 13); wherein the first surface is curved (36) and has a concavity facing the cutting edge of the blade (13); wherein, when the first and second arms are in the closed state(fig. 5), an entire length of the cutting edge (13) is adjacent to the anvil (35) such that the cutting edge (13) is shielded by the anvil (35); wherein the second base side of the anvil (inside facing the blade) comprises a recessed area (concavity 36 alternatively between bosses 35 and 35 ) configured to receive the edge point of the blade (edge of 13) when the first and second arms are in the closed state (fig. 5); and wherein the anvil further comprises a stop element (upper surface 37) extending toward the second arm (12), the stop element configured to abut and stop the blister when the blister is inserted between the anvil (35) and the blade (13).
In regards to claim 9, the modified device of Igyarto discloses wherein the first (12) and second (11) arms are configured to move between the open and closed states (fig. 2) within a plane  defined by the first and second arms (as shown in Figure 2); wherein the blade and the anvil are positioned, and configured to move, within or parallel to the plane when the first and second arms are moved between the open and closed states; and wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state, the plane is parallel to the flat base of the blister pill package (fig. 2).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (U.S. Patent 4,434,555) in view of Holbrook (U.S. Publication 2007/0130775).  In regards to claim 1, Stoll discloses a hand-held cutting tool for opening a blister of a blister pill pack to enable user access to one or more pills inside the blister, the hand-held cutting tool comprising: a handle comprising: a first arm (16) having a first proximal end (back half of the arm) and a first distal end(front half of the arm); a second arm (6) having a second proximal end and a second distal end; and a connecting portion (20) extending from the first and second proximal ends of the respective first and second arms(11/12), wherein the first and second arms extend from the connecting portion to the respective first and second distal ends (front halves of the arms), and wherein the connecting portion (20) is configured to maintain spatial separation between the first and second proximal ends (e.g. fig. 1); an anvil (2) extending from the first distal end of the first arm (16); and a blade (3) extending from the second distal end of the second arm (6), the blade comprising a cutting edge (v-shaped edge) facing the anvil (18); wherein the first and second arms (16/6) are configured to move between: a closed state comprising: the first and second distal ends moved all the way towards each other (e.g. a cutting position); and the cutting edge(edge of 3) facing, and adjacent to, the anvil (2); and an open state comprising (fig. 1): the first and second distal ends moved out of the closed state; and the cutting edge (3) facing, and spatially separated from, the anvil (2); and wherein, when the first and second arms (16/6) are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state( from the open to closed position), the cutting edge (3) is configured to puncture and cut the blister open (capable of; no claimed structural difference) to enable user access to one or more pills inside the blister.
Stoll does not disclose that the connecting portion (20) extends from the first and second proximal ends of the respective first and second arms, wherein the first and second arms extend from the connecting portion to the respective first and second distal ends.  Attention is further directed to the Holbrook nut cracker.  In one embodiment the nut cracker has two handles with an intermediate pivot wherein force can be applied to the far end to open and close to insert the tips of the tool into nuts to force the nut shells apart (e.g. Fig. 10).  Holbrook also discloses that this force can be generated in an alternative embodiment (e.g. Fig. 8), wherein instead of the handles being formed with an intermediate pivot, the handles can be integrally formed together with an end pivot.  Holbrook therefore demonstrates that different handle configurations are known for use with the same tool, for the same purpose.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have replaced the handles of Stoll for an integral handle configuration such as taught by Holbrook wherein the first and second handles both extend from a connecting portion as a well known alternative handle configuration capable of performing the same tool manipulations. 
In regards to claim 2, the modified device of Stoll discloses wherein the cutting edge (3) comprises an edge point (tip of the v) configured to puncture the blister when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state.
In regards to claim 3, the modified device of Stoll discloses wherein the cutting edge (3) further comprises: a proximal edge portion; and a distal edge portion; wherein the edge point extends from the proximal and distal edge portions such that the edge point is closer to the anvil than the proximal and distal edge portions (v-shaped) when the first and second arms are in the open state; wherein the edge point is located between the proximal and distal edge portions, the distal edge portion extending from the edge point towards a third distal end of the blade, and the proximal edge portion extending from the edge point towards the second arm; and wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state, the cutting edge is configured to puncture the blister with the edge point and then cut the blister with the proximal and distal edge portions (see fig. 1).
In regards to claim 4, the modified device of Stoll discloses wherein the distal and proximal edge portions extend linearly away from the edge point such that distances from the distal and proximal edge portions to the anvil linearly increase away from the edge point (v-shaped).

Claims 5-9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (U.S. Patent 4,434,555) in view of Holbrook (U.S. Publication 2007/0130775) and in further view of Koresh (U.S. Patent D747169).
In regards to claim 5 and 13, the modified device of Stoll discloses wherein the blade further comprises: a first base side (back side) that is flat; and a beveled side (front side/edge) opposite the first base side, wherein the bevel side comprises a bevel that angles down to the first base side to form the cutting edge.  To the extent that it can be argued, that the limitations infer that the entire back of the base side is flat without a bevel and that it is not clear whether Stoll has a bevel on both sides of the blade, attention is further directed to the Casembolt tube cutting tool.  Casebolt discloses in a first embodiment, a sliding cutting blade 40 that engages an anvil 24 to sever the tube, wherein the blade has a dual beveled edge, as similarly disclosed by Igyarto.  In a second embodiment, per Figure 7, Casebolt discloses that the blade can alternatively has a single beveled edge and a non-beveled flat back.  Casebolt details that “The cutting blade 92 tends to give a cleaner and less deformed transverse cut using this embodiment” (see col. 9, lines 59-66).  As both Casebolt and Stoll are both concerned with severing tubing utilizing a moving v-shaped blade and a cooperating anvil, and as disclosed by Casebolt, that a single beveled surface can create a cleaner cut, it would have been obvious to one having ordinary skill in the art to have modified the blade profile to Stoll to only have a singular beveled edge instead of two beveled edges to adapt the cutting tool to create a better cut depending on the workpiece being severed. 
In regards to claim 6, the modified device of Stoll discloses wherein the third distal end (3a; top end) of the blade is blunted.
In regards to claim 7 and 14, the modified device of Stoll discloses wherein the anvil  (2) comprises a second base side (inside surface) that is flat (smooth surface); wherein the first base side (front side) of the blade is flush with the second base side of the anvil when the first and second arms are in the closed state (see fig. 5; the front of the blade and back of the anvil engage); wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge, the first base side of the blade and the second base side of the anvil are configured to be placed flat against a flat base of the blister pill package; wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state, the cutting edge is configured to puncture and cut the blister open in a base region of the blister such that the cutting edge (3) is advanced between the one or more pills and the flat base; and wherein the blister extends from the flat base of the blister pill pack and the base region is next to the flat base.
In regards to claim 8, the modified device of Stoll discloses wherein the anvil further comprises a first surface (v-shaped recess 2a) facing the cutting edge (v-shaped edge of 3); wherein the first surface is curved (2a) and has a concavity facing the cutting edge of the blade (3); wherein, when the first and second arms are in the closed state(closed), an entire length of the cutting edge (3) is adjacent to the anvil (2) such that the cutting edge (3) is shielded by the anvil (2); wherein the second base side of the anvil (inside facing the blade) comprises a recessed area (concavity 2a) configured to receive the edge point of the blade (edge of 3) when the first and second arms are in the closed state (closed);  wherein the anvil further comprises a stop element extending toward the second arm (top surface of 2), the stop element configured to abut and stop the blister when the blister is inserted between the anvil (2) and the blade (3).
In regards to claim 9, the modified device of Stoll discloses wherein the first (16) and second (6) arms are configured to move between the open and closed states within a plane defined by the first and second arms (as shown in Figure 1); wherein the blade (3) and the anvil (2) are positioned, and configured to move, within or parallel to the plane when the first and second arms are moved between the open and closed states; and wherein, when the first and second arms are moved from the open state with the blister positioned between the anvil and the cutting edge to the closed state, the plane is parallel to the flat base of the blister pill package (the Applicants are claiming the structure of the apparatus in terms of the unclaimed blister package.)
In regards to claim 10 and 18, the modified device of Stoll discloses wherein the first arm (16) comprises a third base side (bottom side); wherein the second arm comprises a fourth base side (bottom side); wherein the connecting portion (29 Holbrook as modified) comprises a fifth base side (bottom side); wherein the first, second, third, fourth, and fifth base sides are configured to be flat and flush to each other so as to enable the tool to be placed flat on a level surface; wherein the first and second arms are elastically biased in a biased-open state (via the connecting member 29 Holbrook as modified); wherein an external force is required to be applied to the first and second arms to move the first and second arms from the biased-open state to the closed state; wherein the first arm, the second arm, and the connecting portion is made from unitary piece of elastic material (thermoplastics; as modified by Holbrook); wherein the connecting element comprises a curve-shaped member (via the connecting member 29 Holbrook as modified)r; and wherein the first and second arms (6/16 ; 28/28 as modified by Holbrook) extend from different ends of the curved-shaped member.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stoll (U.S. Patent 4,434,555) in view of Holbrook (U.S. Publication 2007/0130775) and Koresh (U.S. Patent D747169) and in further view of Hasegawa (U.S. Patent D503,323).

In regards to claim 19, the modified device of Stoll discloses wherein the first and second arms (6/16 ; 28/28 as modified by Holbrook) are elastically biased in a biased-open state; wherein an external force is required to be applied to the first and second arms to move the first and second arms from the biased-open state to the closed state (pressing the arms together against the spring force); wherein the first arm, the second arm, and the connecting portion is made from unitary piece of elastic material (as modified by Holbrook); wherein the connecting element comprises a curve-shaped member (via the connecting member 29 Holbrook as modified); wherein the first and second arms (6/16 ; 28/28 as modified by Holbrook) extend from different ends of the curved-shaped member; wherein the first and second arms comprise first and second grip guides, respectively, for guiding a user as to where to apply the external force.  Stoll does not disclose wherein the first and second grip guides are located next to the anvil and the blade, respectively; and wherein the first and second grip guides comprise an enlarged area on the respective first and second arms configured for the user to apply the external force. Attention is further directed to the Hasegawa scissors which also utilizes two handles at a spring biased curved connection to force two shears against each other. The handle comprises elongated grips on top of the handles to better assist the user in engaging the handles.  It would have been obvious to one having ordinary skill in the art to have employed grips on the handles of Stoll to allow for better user control of the tool. 


Claim 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (U.S. Patent 4,434,555) in view of Holbrook (U.S. Publication 2007/0130775) and Koresh (U.S. Patent D747169) and Hasegawa (U.S. Patent D503,323) and in further view of Wolf (U.S. Patent 5,964,033).  In regards to claim 11 and 20, the modified device of Stoll discloses the claimed invention except for a locking mechanism configured to lock the first and second arms in the closed state when the first and second arms enters the closed state; wherein the locking mechanism comprises: a first locking element extending from the first arm; a second locking element extending from the second arm, wherein the first and second locking elements are configured to releasably secure to each other to lock the first and second arms are in the closed state; and a releasing element configured to release the first and second locking elements from being secured to each other when triggered by the user; and a limiting mechanism configured to stop the first and second arms from opening beyond a limiting distance; wherein the limiting mechanism comprises: a first limiting element extending from the first arm; and a second limiting element extending from the second arm; and wherein the first and second limiting elements are configured to releasably secure to each other to stop the first and second arms from opening beyond a limiting distance.  Attention is further directed to the Wolf nipper blades wherein the handles are biased apparat at the connecting member that secures the two handles to each other. Wolf discloses two sets of grooves and projections that both engage when the blades are brought from an open to a closed position and removably latch at the projecting lips 48a and 38a when engaged with tangs on the respective projections 42A and 32A. These grooves and projections allow for controlled engagement of the two blades such that their movements are controlled and avoids separation of the blades during the cut. It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the Stoll handles to have projections and grooves such as shown by Wolf to aid in guiding and securing the blades during movement from the open to closed position, such that when engaged, the blades are not able to move back to the open position without being disengaged. 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Igyarto et al. (U.S. Patent 3,807,046), herein referred to as Igyarto in view of Casebolt et al. (U.S. Patent 5,125,158), herein referred to as Casebolt.   In regards to claim 12, the modified device of Igyarto discloses the claimed invention except at least one of the distal and the proximal edge portions is curved and extend away from the edge point with a concavity of the curve facing the anvil.  It would have been an obvious matter of design choice to make the different portions of the blade of whatever form or shape was desired or expedient to be adapted to the shape of the workpiece needing severed. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PT-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724